               Case 18-12049-reg        Doc 24     Filed 01/16/19     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                            )               CASE NO.       18-12049-reg
                                             )               CHAPTER:       13
TIAUNSHAI KING,                              )
                                             )
       Debtor(s)                             )


              ORDER ON CREDITOR’S MOTION FOR ADDITIONAL RELIEF

       On January 16, 2019, Turnberry Ridge Condominium Homeowner’s Association, Inc., by
counsel, having filed its Motion for Additional Relief, and the Court, having considered said
Motion, and being duly advised in the premises, now grants said Motion.
         The objection deadline has passed, and the Debtor has not timely filed a written objection
to the taking of the proposed action.
       IT IS THEREFORE ORDERED that the Debtor is hereby barred from filing for relief
under the United States Bankruptcy Code for a period of one year.


SO ORDERED this ______ day of _____________________, 2019.




                                             _____________________________________
                                             Robert E. Grant, Judge
                                             UNITED STATES BANKRUPTCY COURT
                                             Northern District of Indiana
